Exhibit 10.1

 

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

MARKWEST ENERGY PARTNERS, L.P.,

as the Borrower,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

and

 

The Agents and Lenders from Time to Time Parties Thereto,

 

Dated as of December 11, 2013

 

WELLS FARGO SECURITIES, LLC

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC,

and

RBC CAPITAL MARKETS

as Joint Bookrunners

 

 

FIFTH AMENDMENT TO MARKWEST ENERGY PARTNERS

AMENDED AND RESTATED CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (herein called the
“Amendment”) dated as of December 11, 2013 among MARKWEST ENERGY PARTNERS, L.P.,
a Delaware limited partnership (“Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Swingline Lender, and Issuing Bank, and
the several banks and other financial institutions or entities from time to time
parties to the Existing Credit Agreement defined below (“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders entered into that certain Amended and Restated Credit Agreement dated as
of July 1, 2010, as amended by a First Amendment to Amended and Restated Credit
Agreement dated September 7, 2011, by a Second Amendment to Amended and Restated
Credit Agreement dated December 29, 2011, by a Third Amendment to Amended and
Restated Credit Agreement dated June 29, 2012 and by a Fourth Amendment to
Amended and Restated Credit Agreement dated December 20, 2012 (as amended, the
“Existing Credit Agreement”), for the purpose and consideration therein
expressed, whereby Lenders became obligated to make Revolving Loans to Borrower
as therein provided; and

 

WHEREAS, Borrower, Administrative Agent, Issuing Bank, Swingline Lender and
Lenders desire to amend the Existing Credit Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Paragraph 1.1                Terms Defined in the Existing Credit Agreement. 
Unless the context otherwise requires or unless otherwise expressly defined
herein, the terms defined in the Existing Credit Agreement shall have the same
meanings whenever used in this Amendment.

 

Paragraph 1.2                Other Defined Terms.  Unless the context otherwise
requires, the following terms when used in this Amendment shall have the
meanings assigned to them in this Paragraph 1.2.

 

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith.

 

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

“Fifth Amendment Effective Date” means December 11, 2013.

 

--------------------------------------------------------------------------------


 

ARTICLE II.

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Paragraph 2.1                Additional Defined Terms.  Section 1.01 of the
Existing Credit Agreement is amended to add the following definitions:

 

“Fifth Amendment means that certain Fifth Amendment to Amended and Restated
Credit Agreement dated as of the Fifth Amendment Effective Date, among the
Borrower, the Guarantors, Wells Fargo Bank, National Association, as
Administrative Agent, Issuing Bank and Swingline Lender and the Required
Lenders.”

 

“Fifth Amendment Effective Date means December 11, 2013.”

 

Paragraph 2.2                Existing Defined Terms.  The following definitions
in Section 1.01 of the Existing Credit Agreement are hereby amended in their
entirety to read as follows:

 

“Agreement means this Agreement, which amends and restates in its entirety the
Original Credit Agreement, as amended by the First Amendment, Second Amendment,
Third Amendment, Fourth Amendment and Fifth Amendment, as this Agreement may be
further amended, modified, supplemented or restated from time to time in
accordance with the terms hereof.”

 

“Loan Documents means this Agreement, the First Amendment, the Second Amendment,
the Third Amendment, the Fourth Amendment, the Fifth Amendment, each Note, the
Collateral Documents, the Issuing Documents, the Fee Letter, the First Amendment
Fee Letter, the Second Amendment Fee Letter, the Third Amendment Fee Letter, any
Loan Modification Agreement, and each and every other agreement executed in
connection with this Agreement; provided, however, that in no event shall any
Lender Hedging Agreement or any agreement in respect of Banking Services
Obligations constitute a Loan Document hereunder.”

 

Paragraph 2.3                Total Leverage Ratio.  Section 7.15(b) of the
Existing Credit Agreement is hereby amended by deleting the date “December 31,
2013” and substituting therefor the date “December 31, 2014”.

 

Paragraph 2.4                Exhibit C.  Exhibit C “Compliance Certificate” to
the Existing Credit Agreement is hereby amended by deleting the date “December
31, 2013” in Section III. C. of Schedule 2 and substituting therefor the date
“December 31, 2014”.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Paragraph 3.1  Fifth Amendment Effective Date.  This Amendment shall become
effective as of the date first above written when and only when Administrative
Agent shall have received this Amendment, executed by the Borrower, Lenders
comprising Required Lenders, the Administrative Agent, Issuing Bank, and
Swingline Lender and the Consent and Agreement attached to this Amendment
executed by the Guarantors.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES

 

Paragraph 4.1                Representations and Warranties.  In order to induce
the Required Lenders to enter into this Amendment, Borrower and each Guarantor
represent and warrant to each Lender that:

 

(a)                                 The representations and warranties contained
in Article V of the Existing Credit Agreement are true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) at
and as of the time of the effectiveness hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (except to the extent
that any representation and warranty that is qualified by materiality shall be
true and correct in all respects) as of such earlier date.

 

(b)                                 Borrower and Guarantors are duly authorized
to execute and deliver this Amendment and the other Amendment Documents to which
they are a party and Borrower is and will continue to be duly authorized to
borrow monies and to perform its obligations under the Existing Credit
Agreement. Borrower and Guarantors have duly taken all limited partnership,
limited liability company or corporate action, as applicable, necessary to
authorize the execution and delivery of this Amendment and the other Amendment
Documents to which they are a party and, in the case of Borrower, to authorize
the performance of the obligations of Borrower hereunder and thereunder.

 

(c)                                  When duly executed and delivered, each of
this Amendment and the Existing Credit Agreement will be a legal, valid and
binding obligation of Borrower, enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and by equitable principles of
general application.

 

(d)                                 No Default or Event of Default exists or
will exist prior to and immediately after giving effect to this Amendment.

 

ARTICLE V.

 

MISCELLANEOUS

 

Paragraph 5.1                Ratification of Agreements.  The Existing Credit
Agreement as hereby amended is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all respects.  The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Existing Credit
Agreement in any Loan Document shall be deemed to be a reference to the Existing
Credit Agreement as hereby amended.  The execution, delivery and effectiveness
of this Amendment and the other Amendment Documents shall not, except as
expressly provided herein or therein, operate as a waiver of any right, power or
remedy of Lenders under the Existing Credit Agreement, the Notes, or any other
Loan Document nor constitute a waiver of any provision of the Existing Credit
Agreement, the Notes or any other Loan Document.  Without limiting the
generality of the foregoing, the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
of the Loan Parties under the Loan Documents, in each case, as amended by this
Amendment.

 

Paragraph 5.2                            Survival of Agreements. All
representations, warranties, covenants and agreements of Borrower and the
Subsidiary Guarantors herein shall survive the execution and delivery of

 

3

--------------------------------------------------------------------------------


 

this Amendment and the performance hereof, including without limitation the
making or granting of the Loans, and shall further survive until Payment in Full
of the Obligations.

 

Paragraph 5.3                Loan Documents.  This Amendment, and each of the
other Amendment Documents, is a Loan Document, and all provisions in the Credit
Agreement pertaining to Loan Documents apply hereto and thereto.

 

Paragraph 5.4                Governing Law.  This Amendment shall be governed by
and construed in accordance with the laws of the State of New York and any
applicable laws of the United States of America in all respects, including
construction, validity and performance.

 

Paragraph 5.5                Miscellaneous.  This Amendment is a “Loan Document”
referred to in the Credit Agreement.  The provisions relating to Loan Documents
in Article X of the Credit Agreement are incorporated in this Amendment by
reference.  Unless stated otherwise (a) the singular number includes the plural
and vice versa and words of any gender include each other gender, in each case,
as appropriate, (b) headings and captions may not be construed in interpreting
provisions and (c) if any part of this Amendment is for any reason found to be
unenforceable, all other portions of it nevertheless remain enforceable.

 

Paragraph 5.6                Release.  As additional consideration for the
execution, delivery and performance of this Amendment by the parties hereto and
to induce the Administrative Agent, Issuing Bank, Swingline Lender and the
Lenders to enter into this Amendment, the Borrower warrants and represents to
the Administrative Agent, Issuing Bank, Swingline Lender and the Lenders that to
its knowledge no facts, events, statuses or conditions exist or have existed
which, either now or with the passage of time or giving of notice, or both,
constitute or will constitute a basis for any claim or cause of action against
the Administrative Agent, Issuing Bank, Swingline Lender or any Lender or any
defense to (i) the payment of the Obligations under the Notes and/or the Loan
Documents, or (ii) the performance of any of its obligations with respect to the
Notes and/or the Loan Documents.  In the event any such facts, events, statuses
or conditions exist or have existed, Borrower unconditionally and irrevocably
hereby RELEASES, RELINQUISHES and forever DISCHARGES Administrative Agent,
Issuing Bank, Swingline Lender and the Lenders, as well as their predecessors,
successors, assigns, agents, officers, directors, shareholders, employees and
representatives, of and from any and all claims, demands, actions and causes of
action of any and every kind or character, past or present, which Borrower may
have against any of them or their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives arising out of
or with respect to (a) any right or power to bring any claim for usury or to
pursue any cause of action based on any claim of usury, and (b) any and all
transactions relating to the Loan Documents occurring prior to the date hereof,
including any loss, cost or damage, of any kind or character, arising out of or
in any way connected with or in any way resulting from the acts, actions or
omissions of any of them, and their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, including any
breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, intentional
or negligent infliction of mental distress, tortious interference with
contractual relations, tortious interference with corporate governance or
prospective business advantage, breach of contract, deceptive trade practices,
libel, slander or conspiracy, but in each case only to the extent permitted by
applicable Law.

 

Paragraph 5.7                Counterparts; Fax.  This Amendment may be
separately executed in counterparts and by the different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same Amendment.  This Amendment and the other Amendment
Documents may be validly executed by facsimile or other electronic transmission.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

4

--------------------------------------------------------------------------------


 

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

 

[The remainder of this page has been intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By: MarkWest Energy GP, L.L.C., its general partner

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

SIGNATURE

 

1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Jake Osterman

 

 

Name:

Jake Osterman

 

 

Title:

Vice President

 

 

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender, Issuing Bank and Swingline

 

Lender

 

 

 

 

 

By:

/s/ Jake Osterman

 

 

Name:

Jake Osterman

 

 

Title:

Vice President

 

 

 

 

 

ROYAL BANK OF CANADA, as Lender

 

 

 

 

 

By:

/s/ Jason York

 

 

Name:

Jason York

 

 

Title:

Authorized Signatory

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

By:

/s/ James Neblett

 

Name:

James Neblett

 

Title:

Vice President

 

SIGNATURE

 

2

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Christopher Winthrop

 

Name:

Christopher Winthrop

 

Title:

Authorized Signatory

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Mark E. Thompson

 

Name:

Mark E. Thompson

 

Title:

Senior Vice President

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Adam H. Fey

 

Name:

Adam H. Fey

 

Title:

Director

 

 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Noam Azachi

 

Name:

Noam Azachi

 

Title:

Vice President

 

SIGNATURE

 

3

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Yann Pirio

 

Name:

Yann Pirio

 

Title:

Director

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

By:

/s/ Lana Gifas

 

Name:

Lana Gifas

 

Title:

Director

 

 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nancy M. Mak

 

Name:

Nancy M. Mak

 

Title:

Senior Vice President

 

 

 

COMERICA BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon M. White

 

Name:

Brandon M. White

 

Title:

Assistant Vice President

 

 

 

NATIXIS,

 

as a Lender

 

 

 

 

 

By:

/s/ Jarrett Price

 

Name:

Jarrett Price

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

Name:

Louis P. Laville, III

 

Title:

Managing Director

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

SIGNATURE

 

4

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Day

 

Name:

Christopher Day

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Jean-Marc Vauclair

 

Name:

Jean-Marc Vauclair

 

Title:

Authorized Signatory

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

By:

/s/ Michelle Latzoni

 

Name:

Michelle Latzoni

 

Title:

Authorized Signatory

 

 

 

CITIBANK, N. A.

 

as a Lender

 

 

 

By:

/s/ Todd Mogil

 

Name:

Todd Mogil

 

Title:

Vice President

 

SIGNATURE

 

5

--------------------------------------------------------------------------------


 

Fifth Amendment

 

CONSENT AND AGREEMENT

 

Each of the undersigned (in their individual capacity, each a “Guarantor”), as
of the Fifth Amendment Effective Date hereby (i) consents to the provisions of
this Amendment and the transactions contemplated herein, (ii) ratifies and
confirms the Amended and Restated Guaranty dated as of July 1, 2010 made by it
for the benefit of Administrative Agent and Lenders executed pursuant to the
Existing Credit Agreement and the other Loan Documents, (iii) agrees that all of
its respective obligations and covenants thereunder shall remain unimpaired by
the execution and delivery of this Amendment and the other documents and
instruments executed in connection herewith, and (iv) agrees that the Amended
and Restated Guaranty and such other Loan Documents shall remain in full force
and effect.

 

 

MARKWEST ENERGY FINANCE CORPORATION

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST ENERGY OPERATING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

 

MARKWEST HYDROCARBON, INC.

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

CONSENT AND AGREEMENT

 

1

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY GP, L.L.C.

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

MASON PIPELINE LIMITED LIABILITY COMPANY

 

 

 

By:

MarkWest Hydrocarbon, Inc.,

 

 

its sole Member

 

 

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

WEST SHORE PROCESSING COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

 

 

MARKWEST MICHIGAN PIPELINE COMPANY, L.L.C.

 

MARKWEST OKLAHOMA GAS COMPANY, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its Managing Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

By:

/s/ Nancy K. Buese

 

 

Nancy K. Buese

 

 

Executive Vice President & Chief Financial Officer

 

CONSENT AND AGREEMENT

 

2

--------------------------------------------------------------------------------


 

 

MARKWEST ENERGY APPALACHIA, L.L.C.

 

MARKWEST GAS SERVICES, L.L.C.

 

MARKWEST POWER TEX, L.L.C.

 

MARKWEST PINNACLE, L.L.C.

 

MARKWEST PNG UTILITY, L.L.C.

 

MARKWEST TEXAS PNG UTILITY, L.L.C.

 

MARKWEST BLACKHAWK, L.L.C.

 

MARKWEST NEW MEXICO, L.L.C.

 

MARKWEST ENERGY EAST TEXAS

 

 

GAS COMPANY, L.L.C.

 

MARKWEST ENERGY SOUTH TEXAS

 

 

GAS COMPANY, L.L.C.

 

MARKWEST PIPELINE COMPANY, L.L.C.

 

MARKWEST JAVELINA COMPANY, L.L.C.

 

MARKWEST JAVELINA PIPELINE COMPANY, L.L.C.

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.

 

MARKWEST GAS MARKETING, L.L.C.

 

MARKWEST MARKETING, L.L.C.

 

MARKWEST MOUNTAINEER PIPELINE COMPANY,

 

 

L.L.C.

 

MARKWEST UTICA OPERATING COMPANY, L.L.C.

 

MARKWEST LUFKIN PIPELINE COMPANY, L.L.C.

 

MARKWEST TEXAS LPG PIPELINE, L.L.C.

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

CONSENT AND AGREEMENT

 

3

--------------------------------------------------------------------------------


 

 

MATREX L.L.C.

 

 

 

By:

West Shore Processing Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member and Manager

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

CONSENT AND AGREEMENT

 

4

--------------------------------------------------------------------------------


 

 

MARKWEST MCALESTER, L.L.C.

 

MARKWEST BUFFALO CREEK GAS COMPANY, L.L.C.

 

 

 

By:

MarkWest Oklahoma Gas Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

 

 

 

MARKWEST RANGER PIPELINE COMPANY, L.L.C.

 

 

 

 

By:

MarkWest Energy Appalachia, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Operating Company, L.L.C.,

 

 

its sole Member

 

 

 

 

By:

MarkWest Energy Partners, L.P.

 

 

its Managing Member

 

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Nancy K. Buese

 

 

 

Nancy K. Buese

 

 

 

Executive Vice President & Chief Financial Officer

 

CONSENT AND AGREEMENT

 

5

--------------------------------------------------------------------------------